This is an appeal by employer and its insurance carrier from an award of death benefits to the widow of Edward Beals. The board found that on April 18, 1944, while Edward Beals was engaged in the regular course of his employment, and while working for his employer, he fell from a wooden plank to a concrete floor a distance of four feet and sustained accidental injuries in the nature of a fractured skull, ecchymosis in both eyes and both eyelids and a hemorrhage of the brain, which resulted in his death on April 19, 1944. The evidence sustains the finding. Award affirmed, with costs to the Workmen’s Compensation Board. All concur.